MEMORANDUM OF DECISION.
Last May the Defendant, Sarah Mon-teith, was convicted in District Court (Bangor) of operating a motor vehicle with an excessive level of blood-alcohol in violation of 29 M.R.S.A. § 1312-B (Supp.1986). Upon appeal here, after that judgment was affirmed in Superior Court, she challenges this conviction upon the grounds that (a) the Hampden police officer who stopped the Defendant a few yards beyond the town line lacked authority to make the arrest in Bangor and (b) the test of a specimen of the Defendant’s blood for its alcohol content was introduced in a container labelled with the wrong date.
Viewing the evidence, as we must, in the light most favorable to the State, the District Court could rationally have found (a) that the officer’s pursuit of the Defendant began “instantly” when he observed the violation in Hampden and hence her arrest was justified, State v. Harding, 508 A.2d 471, 472 (Me.1986); and that the specimen of the Defendant’s blood was taken on the date of her arrest.
The entry is:
Judgment affirmed.
All concurring.